Citation Nr: 0415962	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-15 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant and her daughter






ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
May 1946.  He died in May 1999.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO denied entitlement to service connection for the cause 
of the veteran's death.  

In April 2002, the appellant and her daughter, with the 
assistance of her accredited representative, testified at a 
personal hearing before a Decision Review Officer at the RO.  

In November 2003, again with the assistance of her accredited 
representative, she testified at a personal hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of each hearing has been associated with the claims file.  

In November 2003, the appellant submitted additional evidence 
with a waiver of RO review in accordance with 38 C.F.R. 
§ 20.1304 (2003).  




FINDINGS OF FACT

1.  The veteran served on active duty from March 1944 to May 
1946.  He died in May 1999.

2.  A certified copy of the official death certificate states 
that the immediate cause of the veteran's death was 
bronchogenic carcinoma.  

3.  At the time of the veteran's death, service connection 
was in effect for the following disabilities:  nicotine 
dependence, evaluated as noncompensable; and chronic 
obstructive pulmonary disorder with chronic bronchitis and 
emphysema, secondary to nicotine dependence, evaluated as 10 
percent disabling.  The total combined schedular rating was 
10 percent, effective from April 7, 1986.  

4.  On July 22, 1998, the law was amended to prohibit service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during service; this new law 
only applies to claims filed after June 9, 1998.

5.  The appellant filed her claim for service connection for 
the cause of the veteran's death in June 1999.

6.  The veteran's fatal lung cancer was not incurred in or 
aggravated by military service and was not manifest within 
one year of his discharge.  

7.  A service-connected disability did not cause or 
contribute materially to cause the veteran's death.  




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 1310 
(West 2002); 38 C.F.R. §§ 3.300, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  She 
maintains that since the veteran had established service 
connection for nicotine dependence in service, and his fatal 
lung cancer resulted from that nicotine dependence, he died 
from a service-connected disability.  Therefore, service 
connection for the cause of his death is warranted.  

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  38 
U.S.C.A § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2003).  In short, evidence must be presented 
showing that a service-connected disability is either the 
principal or contributory cause of death.  For a service-
connected disability to be considered the principal cause of 
death, it must "singly or jointly with some other condition, 
be the immediate or underlying cause of death or be 
etiologically related thereto."  For a service-connected 
disability to constitute a contributory cause of death, it 
must be causally connected to the death and must have 
"contributed substantially or materially to death," combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312 (2003).  

On July 22, 1998, the President signed into law the 
"Internal Revenue Service Restructuring and Reform Act of 
1998," Public Law No. 105-206.  This law created a new 
statutory provision, 38 U.S.C.A. § 1103, which provides:

(a) Notwithstanding any other provision 
of law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.  

(b)  Nothing in subsection (a) shall be 
construed as precluding the establishment 
of service connection for disability or 
death from a disease or injury which is 
otherwise shown to have been incurred or 
aggravated in active military, naval, or 
air service or which became manifest to 
the requisite degree of disability during 
any applicable presumptive period 
specified in section 1112 or 1116 of this 
title.

38 U.S.C.A. § 1103 (West 2002).  This law applies to claims 
filed after June 9, 1998.  

In April 2001, VA issued an implementing regulation, 
38 C.F.R. § 3.300.  This regulation specifically provides, in 
pertinent part, "(a) for claims received by VA after June 9, 
1998, a disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service."  

Service connection, however, is not precluded where the 
disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service.  For purposes of this section, "otherwise shown" 
means that the disability or death can be service-connected 
on some basis other than the veteran's use of tobacco 
products during service.  38 C.F.R. § 3.300 (2003).  

In the present case, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death in June 1999, after the effective date of the 
new law, 38 U.S.C.A. § 1103.  In addition, the evidence of 
record does not show that the veteran's fatal lung cancer can 
be service-connected on some basis other than his use of 
tobacco products during service.  

The veteran's service medical records do not show any 
diagnosis referable to lung cancer and the disease was not 
manifest during the one-year presumptive period following the 
veteran's separation from active service in May 1946.  The 
earliest medical evidence of lung cancer is in the late 
1990's, and the disease was not linked to the veteran's 
period of military service, other than his use of tobacco 
products during service.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Therefore, as Congress has enacted a clear 
prohibition against granting service connection for death due 
to the use of tobacco products in service, there is no legal 
basis upon which to predicate a grant of the benefit sought 
on appeal.

The Board acknowledges the appellant's contention that as 
service connection was already in effect for nicotine 
dependence and chronic obstructive pulmonary disorder with 
chronic bronchitis and emphysema, secondary to nicotine 
dependence, the veteran's lung cancer and resulting death 
should also be service-connected.  Nevertheless, the Board 
notes that service connection for the veteran's chronic 
obstructive pulmonary disorder, bronchitis and emphysema was 
granted secondary to his nicotine dependence developed during 
service based on a claim he filed prior to June 9, 1998.  

Currently, the law is clear that, for claims filed after June 
9, 1998, "a veteran's death shall not be considered to have 
resulted from [an incident of service] on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during the veteran's active 
service."  38 U.S.C.A. § 1103(a).  The regulatory history of 
38 C.F.R. § 3.300 (specifically, the discussion of comments 
received that was included when the final regulations were 
published) provides further guidance in VA's interpretation 
of section 1103:  

One commenter stated that the proposed 
regulation does not make clear whether a 
claim for dependency and indemnity 
compensation (DIC) filed on or after 
June 9, 1998, based on a veteran's 
disability which was determined, prior to 
June 9, 1998, to be service-connected 
based upon the veteran's use of tobacco 
products during service is barred by 
38 U.S.C. 1103(a).  The commenter pointed 
out that 38 U.S.C. 1103(a) refers to 
injury or disease which is 
"attributable," rather than 
"attributed" to use of tobacco 
products.  The commenter contends that, 
if a veteran's service connection claim 
was granted prior to June 9, 1998, the 
veteran's disability was "attributed" 
to use of tobacco products.  The 
commenter stated that, if the veteran 
dies from the disability which was 
service connected prior to June 9, 1998, 
a post-June 9, 1998, DIC claim would not 
be based on a disease or disability not 
yet "attributed to" tobacco use but 
"attributable to" tobacco use.  Rather, 
according to the commenter, such a DIC 
claim would be based on a service-
connected disability.  This commenter 
recommended that if VA considers there to 
be any ambiguity in 38 U.S.C. 1103 on 
this point, VA should resolve this 
ambiguity in the veteran's favor.  
With regard to the commenter's reliance 
on use of the word "attributable" 
rather than "attributed" in 38 U.S.C. 
1103(a) and proposed 38 CFR 3.300(a), the 
word "attributable" is defined by 
Webster's Third New International 
Dictionary of the English Language 141 
(1981), to mean "capable of being 
attributed."  Thus, under section 
1103(a), if a veteran's service-connected 
disability or death is capable of being 
attributed to the use of tobacco 
products, service connection is 
precluded.  A veteran's disability which 
was "attributed" to use of tobacco 
products during service prior to June 9, 
1998, would necessarily be "capable of 
being attributed" to use of tobacco 
products.  Therefore, use of the word 
"attributable" does not support the 
commenter's conclusion that a dependency 
and indemnity compensation claim filed 
after June 9, 1998, based upon a 
veteran's disability which was attributed 
to tobacco use during his or her lifetime 
is not precluded by section 1103(a).  66 
Fed. Reg. 18195 (2001).

Hence, in promulgating 38 C.F.R. § 3.300, VA officials 
considered but rejected the interpretation of 38 U.S.C.A. 
§ 1103 advanced by the appellant and her representative in 
this appeal.

Under these circumstances, the Board must conclude that in 
view of the prohibition established by section 1103, there 
simply is no legal basis to award entitlement to service 
connection for the cause of the veteran's death.  
Accordingly, the appeal must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (in cases where the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law during the pendency of this 
appeal.  Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The appellant was given notice of the relevant laws and 
regulations as well as the reasons for the denial in the June 
2001 rating decision and the October 2002 statement of the 
case.  She has not identified any pertinent existing evidence 
that has not been obtained nor has she raised any other 
arguments asserting that the veteran's fatal lung cancer was 
incurred in service or may be attributable to another aspect 
of his military service other than the service-connected 
nicotine dependence.  Furthermore, there is no reasonable 
possibility that any assistance from VA would aid the 
appellant in substantiating this claim because current law 
prohibits the Board from granting the benefit sought on 
appeal.  Hence, the Board finds that VA is not required to 
assist the appellant in the development of this claim.  See 
Sabonis, supra.  

The Board also acknowledges that in statements received from 
the appellant in November 2003 for which she provided a 
waiver of RO review, it appears she has alleged that the 
veteran developed an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), as a result of 
his military service, and that his mental illness caused or 
contributed to cause his death.  

However, as discussed above, the veteran's service-connected 
disabilities were limited to nicotine dependence and chronic 
obstructive pulmonary disorder with bronchitis and emphysema.  
He did not establish service connection for an acquired 
psychiatric disorder or PTSD during his lifetime, and a 
psychiatric disability was not listed as a cause or 
contributing factor in his death.  Furthermore, the 
appellant's initial claim for entitlement to any accrued 
benefits based on any claims for service connection pending 
at the time of the veteran's death was denied in August 1999.  
She did not appeal this determination, and she may not now 
raise another claim for service connection for any 
disabilities for the purpose of accrued benefits because the 
veteran died more than one year ago.  See U.S.C.A. § 5121 
(West 2002); 38C.F.R. § 3.1000 (2003).  

Although the Board is deeply sympathetic with the appellant's 
loss of her husband, and grateful for his service during 
World War II, the Board is without authority to grant the 
benefit sought on appeal; thereby precluding a grant of 
entitlement to service connection for the cause of the 
veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



